Allowable Subject Matter
Claims 1, 5, 6, 9 – 13, 15 – 23, and 27 – 29 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 12, and 20 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 herein as the representative claim.
The claimed invention of claim 1 is directed to updating a live bearer service which receives active traffic from within a network. The apparatus of claim 1 specifically comprises a receiver which receives control plane traffic directed to a mobile network function, wherein the receiver creates instances for an upgraded software version of a currently running software, creating instances for the current version software, determining whether incoming traffic should be directed to the instance of current version software or updated version software based upon policies, and further route the requests based upon the determination.
The prior art, taken alone or in combination, fails to teach the claimed invention as a whole and further fails to suggest or render obvious the claimed invention. The prior art is specifically silent in regards to teaching, within the same embodiment, adding at least one additional first instance to increase a serving capacity of the upgraded software version and decreasing at least one of the second instances to reduce a serving capacity of the current software version as taught by claim 1.
Bhat et al. (US 2008/0295088 A1), hereinafter “Bhat”, effectively teaches the inventive concept found in the summary above. Bhat teaches a proxy application which intercepts messages intended for a particular process (Bhat Paragraph [0018]) and updates a library comprising processes mapped to network addresses (Bhat Paragraph [0029 – 0030]). Using the mapped network addresses the proxy delivers the messages either to the current version of the process or the upgraded version of the process based upon when the transaction associated with the message was implemented (before or after the updating of the configuration file (Bhat Paragraphs [0030 – 0037]). Bhat, however, fails to 
Greenfield et al. (US 10,019,255 B1), hereinafter “Greenfield”, teaches incrementally routing larger percentage of live client traffic to a new software stack, wherein the software stack may be executed as an instance on a virtual machine, compared to an old software stack running an older version of the same software (Greenfield Col. 1 Line 54 – 64 and Col. 7 Line 26 – Col 8 Line 63). While Greenfield teaches adjusting the percentage of network traffic sent to the each instance by increasing the percentage to the new software version and reducing the percentage to the old software version (Greenfield Col. 4 Line 51 – Col. 5 Line 25), Greenfield fails to teach adding at least one additional first instance to increase a serving capacity of the upgraded software version and decreasing at least one of the second instances to reduce a serving capacity of the current software version, and therefore fails to remedy the deficiencies of Bhat.
Selitser et al. (US 2010/0330971 A1), hereinafter “Selitser”, teaches deploying a new version of particular module alongside a previous older version of the same module, wherein new requests are routed to the new module and requests requiring the older version of the module may be routed to the older version (Selitser Paragraphs [0019 – 0020]). 
Holte-Rost et al. (US 6,101,327), hereinafter “Holte-Rost”, teaches the replacement of online transaction-oriented software where new traffic is routed to a new software version and old traffic is routed to the old software version (Holte-Rost Col. 3 Lines 36 – 55). Holte-Rost and Selister both fail to teach or suggest adding at least one additional first instance to increase a serving capacity of the upgraded software version and decreasing at least one of the second instances to reduce a serving capacity of the current software version. 
Ahmed et al. (US 2016/0142392 A1), hereinafter “Ahmed”, teaches adding or deleting instances of a service to increase capacity of that service within the computer network (Ahmed Paragraph [0003]). However, Ahmed fails to teach both an upgraded version of software and an older version of software operating in parallel and adding at least one additional first instance to increase a serving capacity of the upgraded software version and decreasing at least one of the second instances to reduce a serving capacity of the current software version. 
The claimed invention is therefore allowable over the prior art as the prior art is silent in regards to teaching, suggesting, or rendering obvious adding at least one additional first instance to increase a serving capacity of the upgraded software version and decreasing at least one of the second instances to reduce a serving capacity of the current software version.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.K.B/               Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459